Citation Nr: 0632159	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Juan F. Matos Bonet, Esquire


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's petition to reopen 
his previously denied claim for service connection for PTSD.

In August 2001, the Board remanded this case to the RO for 
further development and consideration.  Then in March 2005, 
after receiving the case back from the RO, the Board reopened 
the claim - based on new and material evidence - but again 
remanded it to the RO (this time via the Appeals Management 
Center (AMC)) for still further development.  The RO (AMC) 
since has completed the development requested, to the extent 
possible, and returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  To the extent possible, the veteran has been notified of 
the evidence needed to substantiate his claim and apprised of 
whose specific responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all evidence necessary 
for a fair disposition of his claim has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The most probative medical evidence of record does not 
show the veteran has PTSD attributable to stressors he 
experienced during his service in Vietnam; and the 
psychiatric diagnoses that have been made, including 
depressive disorder not otherwise specified (NOS), with 
anxiety features, have not been etiologically linked to his 
military service either.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
inclusive of PTSD, which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002), redefined VA's duties to 
notify and assist a veteran in developing a claim.  The 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence that he and VA 
are personally responsible for obtaining.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These requirements apply 
to all five elements of a service connection claim:  1) 
veteran status, 2) existence of a disability, 3) a connection 
between the veteran's service and the disability, 4) degree 
of disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  And 
to the extent possible, this notice should be provided to a 
veteran before the initial adjudication of his claim by the 
agency of original jurisdiction (AOJ), which here is the RO.  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of 
the notice are not prejudicial to the veteran.  Id; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



In this particular case at hand, in an April 2004 letter, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim, as well as 
what information and evidence he needed to submit and what 
information and evidence would be obtained by VA for him, and 
the need for him to advise VA of or submit any further 
evidence pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, service personnel records, private 
medical records, lay statements, and VA treatment and 
examination reports.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining this evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  See Pelegrini II, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, as the Board concludes 
below that the preponderance of the evidence is against 
the veteran's claim for service connection, any question as 
to an appropriate downstream disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to him.  Thus, 
any such error is harmless and does not prohibit 
consideration of his appeal at this juncture on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




Factual Background

The veteran's Department of Defense Form 214 (DD-214) 
indicates his military occupational specialty (MOS) was cook.  
The DD-214 also shows he received the National Defense 
Service Medal, the Vietnam Service Medal, 
an Army Commendation, and a Vietnam Campaign Medal.  The Army 
Commendation indicates he performed meritorious service in 
support of military operations against the enemy in the 
Republic of Vietnam.  His personnel records show he served in 
Vietnam from June 1970 to May 1971.

The service medical records do not mention any complaints or 
treatment for a mental disorder, including a stress-related 
illness.

Psychiatric outpatient records from March 1983 reflect the 
veteran's account of having killed an American while on the 
front.  He complained of an inability to sleep and 
nightmares.

Private mental evaluation notes from October 1983 diagnose 
the veteran with atypical psychosis and indicate treatment 
starting around May 1983.  This report states "the record was 
opened in [May 1981] and he did not come back for an 
appointment until [March 1993] when he was readmitted."  
Outpatient notes from this same month include his account of 
a stressor.  He said he cries when remembering killing a 
comrade in Vietnam, firing approximately 30 times.  
He also reported nightmares of this alleged incident.  

In a March 1994 disability determination report, the veteran 
completed a personal history questionnaire and was given a 
mental status evaluation.  He was found to have generalized 
anxiety with depression.

The veteran underwent a psychiatric evaluation in April 1994.  
Pertinent service and mental history were discussed.  He 
stated that he had problems since returning from Vietnam, 
noting that he had killed a 24 year old comrade who left the 
base perimeter.  He denied being hospitalized for a mental 
condition.  After a thorough mental status examination he was 
diagnosed with major depression, recurrent episode with 
psychotic features.  He was also found to have a paranoid 
personality.

In December 1994, the veteran reported to a private 
psychiatrist for an evaluation.  The psychiatrist indicated a 
review of the veteran's history and condition, diagnosed the 
veteran with PTSD and schizoaffective disorder, and indicated 
this condition developed after discharge from service.  The 
same private psychiatrist saw the veteran in June 1997.  In a 
report from this evaluation, the psychiatrist addressed 
the veteran's pertinent history.  The veteran stated that he 
was having problems with his nerves since returning from 
Vietnam.  He also stated that he was treated for mental 
health upon returning from Vietnam.  Following a mental 
examination, a diagnosis of PTSD and schizoaffective disorder 
was again rendered.

The veteran was accorded a VA examination in May 1995.  
Pertinent service and mental history was discussed, and he 
reported both combat experience and medical treatment in 
service.  He was diagnosed with mild dysthymia and some 
anxiety, but the examiner noted that records were needed to 
confirm the veteran's history.

A letter received in April 1999 from J.R.S. verified the 
veteran's combat experiences and stressor reports.  On 
remand, the whereabouts of J.R.S. or his status as a member 
of the armed forces could not be established.

Correspondence from a VA social worker, received in July 
1999, details the veteran's account of stressors in service, 
and his history of in-service and post-service psychiatric 
care.  Following this report, the social worker states the 
veteran should be accorded a VA evaluation for compensation 
and pension, as his claim has merit.

In March 2005, VA received a copy of a letter that was 
purportedly sent by the veteran to his father while in 
Vietnam.  This letter detailed an account of a friendly fire 
incident, where the veteran mistakenly fired on a fellow 
soldier who was sleeping outside of the bunk area.  The 
veteran said he was removed from combat and sent to a rear 
base.  The return address listed on the letter is a 
medical battalion headquarters.  

In January 2006, the veteran was accorded a VA examination 
for PTSD.  His claims file was reviewed, pertinent service 
and medical history discussed, and a mental status evaluation 
performed.  He was diagnosed with depressive disorder 
(not otherwise specified (NOS)), with anxiety features.  The 
examiner noted the veteran produced no records confirming 
treatment within his first post-service year; that his 
service medical records were negative for complaints, 
symptoms, treatment, or diagnosis; and that the prior May 
1995 VA evaluation had considered the etiology and history of 
his claimed condition.  Based upon this information, 
the examiner found that the veteran's current 
neuropsychiatric condition is properly characterized as 
depressive disorder, and that this condition has no relation 
to his military service and was not present during service or 
for many years thereafter.

In correspondence submitted by the veteran in February 2006, 
he indicated tours in Chulay, Cam Rahn Bay, Pleiku, and 
Hoquil.  He said he was transferred to a medical battalion 
for psychiatric treatment.  Another letter submitted by him, 
dated in October 1970, includes seasonal greetings from 
Vietnam.

A letter from the veteran's sister, dated in April 2006, 
documents her perception that his personality has changed 
since service, becoming aggressive, explosive and impolite.

Applicable Laws and Analysis

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).



Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or the applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) [as amended by 64 Fed. 
Reg. 32,807-32808 (1999)] (effective March 7, 1997) 
[implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)].  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).  However, where the 
veteran did not engage in combat or the claimed stressor is 
noncombat-related, the record must contain service records or 
other credible sources that corroborate his testimony as to 
the occurrence of the claimed stressor.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 
1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2006).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2006).  But if the Board determines the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

In the present case, there are no service records confirming 
the veteran engaged in combat or was exposed to a stressor in 
the military, including while stationed in Vietnam, and there 
is disagreement on whether he has PTSD, much less as a result 
of his military service.

In this, and in other cases, only independent medical 
evidence may be considered to support the Board's findings.  
The Board is not free to substitute its own judgment for that 
of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  By the same token, nothing on file shows the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).  The same is true of the statements 
from his family, etc., except they are competent to comment 
on visible behavior (including changes) they have observed 
personally.

The veteran's contentions include reports of mistakenly 
firing upon and killing a fellow soldier during a night time 
incident.  The veteran also contends he was removed from 
combat as a result of this incident, but his service medical 
and personnel records are unremarkable for references to his 
participation in combat or even the killing of another 
soldier.  Records of casualties are ordinarily maintained and 
verifiable.  Here, though, despite extensive development 
(including two remands by the Board), no record of combat 
participation or a fratricide incident has been confirmed.  
There simply is no objective, probative evidence 
substantiating the veteran's contended stressor.

The veteran's service medical records do not detail any 
complaints or treatment for a mental condition, despite his 
allegation to the contrary.  Moreover, despite his contention 
that he was removed from combat and sent to a rear base for 
psychiatric care, there is no record of this in his service 
personnel or medical records either.  In March 2005 
correspondence, the veteran's attorney alerts the Board to a 
return address on a letter from the veteran to his father 
that connotes the veteran was in a military medical facility.  
But this is not an official service record and multiple 
inferences are required before one can surmise that this 
return address establishes he received psychiatric treatment 
while in service, as alleged.  The Board finds no probative 
evidence that he experienced symptoms, underwent treatment, 
or was diagnosed with a mental condition in service - 
including a stress-related illness.  

Following service, the earliest record of treatment for a 
mental condition is found in March 1983 private psychiatric 
records.  The veteran reported PTSD-related symptoms, but no 
diagnosis was rendered.  He would later be diagnosed with 
numerous mental disorders, including a March 1994 diagnosis 
of generalized anxiety with depression, and an April 1994 
diagnosis of a paranoid personality.  The diagnosis following 
his most recent VA examination in January 2006 was depressive 
disorder NOS, with anxiety features.  None of this evidence, 
however, relates any of his diagnosed mental conditions to 
his military service, so this evidence is not probative in 
advancement of his claim.

The first diagnosis of PTSD is found in private psychiatric 
records from December 1994.  But it appears this opinion was 
based on information supplied by the veteran, himself, 
regarding the purported events in service, which have not 
otherwise been objectively confirmed to have occurred.  For 
this reason, the Board places little weight of probative 
value on this opinion.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  A July 
1999 letter from a VA social worker includes a detailed 
recitation of the veteran's history and indicates his 
situation has merit.  But still, in all of these cases the 
medical evidence either relied on his own recitation of 
history or did not indicate the bases for the conclusion that 
he had PTSD.  Thus, they neither met the regulatory criteria 
for a diagnosis of PTSD nor the more general criteria for 
evaluation of medical testimony.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).

On the other hand, the Board considers other psychiatric 
evidence showing the veteran has been diagnosed with 
conditions ranging from depression to generalized anxiety 
disorder.  A VA PTSD examination in May 1995 included a 
thorough discussion of his pertinent service and medical 
history.  The examiner who conducted that evaluation 
diagnosed dysthymia.  At the veteran's second VA examination 
in January 2006, a thorough review of the claims file was 
noted and a diagnosis of depressive disorder NOS, with 
anxiety features, was rendered.  The examiner then opined 
that there was no link between the veteran's current mental 
disorder and his military service.  This opinion was based on 
a thorough review of his claims file, and it is highly 
probative evidence against his claim.

For these reasons and bases, the preponderance of the 
evidence indicates the veteran does not have a verified 
stressor to support any diagnosis of PTSD that has been made.  
And others who have examined him have determined he does not 
have PTSD and, in any event, does not have a psychiatric 
disorder of any sort (including depressive disorder NOS with 
anxiety features) related to his military service.  
Furthermore, since the preponderance of the evidence is 
unfavorable, the benefit-of-the-doubt doctrine does not 
apply, and his claim for service connection for an acquired 
psychiatric disorder, inclusive of PTSD, must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

ORDER

The claim for service connection for PTSD is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


